          Case 5:08-cr-00062-D Document 102 Filed 05/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )    CASE NUMBER: CR-08-62-D
                                               )
D’ANGELO TYREE McCORVEY,                       )
                                               )
       Defendant.                              )

                               ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendant, D’Angelo Tyree

McCorvey.

       I certify that I am admitted to practice in this court and am registered to file documents

electronically with this Court.




May 27, 2020                                        s/ William P. Earley
                                                    WILLIAM P. EARLEY
                                                    FEDERAL PUBLIC DEFENDER
                                                    Oklahoma Bar Number: 11293
                                                    FEDERAL PUBLIC DEFENDER ORGANIZATION
                                                    WESTERN DISTRICT OF OKLAHOMA
                                                    215 Dean A. McGee Suite 109
                                                    Oklahoma City, Oklahoma 73102
                                                    Telephone: 405-609-5930
                                                    Telefacsimile: 405-609-5932
                                                    Electronic Mail: William_Earley@fd.org
                                                    Counsel for Defendant
          Case 5:08-cr-00062-D Document 102 Filed 05/27/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the electronic
records currently on file, the Clerk of Court will transmit a Notice of Electronic filing to
David McCrary, Assistant United States Attorney.


                                           s/ William P. Earley
                                          WILLIAM P. EARLEY




                                             2
